Citation Nr: 1144037	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  09-46 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a left shoulder disability, status post arthroplasty, from October 1, 2008.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorneys at Law


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to September 1970. His awards and decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Huntington, West Virginia Regional Office (RO). In a September 2007 rating decision, the RO granted entitlement to service connection for a left shoulder disability and assigned a 20 percent disability rating effective September 20, 2006, a temporary total evaluation based on convalescence effective August 21, 2007, and a 20 percent rating effective October 1, 2007. In the January 2008 rating decision, the RO determined that convalescence did not end until October 1, 2008. The Veteran submitted a September 2008 notice of disagreement specifying that he was seeking a higher disability rating from October 1, 2008.

The Veteran provided testimony at a July 2011 hearing before the below-signed Veterans Law Judge. A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

As the record reflects that some VA treatment records are outstanding and a new examination is warranted, the Veteran's claim is remanded for additional development.

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2011). VA has the authority to schedule a compensation and pension examination when such is deemed necessary, and the Veteran has an obligation to report for that examination.

The Veteran was last afforded a VA examination for his service-connected left shoulder disability in June 2009. More than two (2) years have passed and the Veteran has contended that his disability has worsened. Specifically, he contends that he experiences decreased range of motion and additional functional loss due to increased pain. Although a private physician submitted a May 2011 evaluation with range of motion measurements, the evaluation report does not indicate consideration of any functional loss due to flare-ups, fatigability, incoordination, and pain on motion. See 38 C.F.R. §§ 4.10 , 4.40, 4.45, 4.49; DeLuca v. Brown, 8 Vet. App. 202, 204  -06 (1995). Another VA examination is warranted. 38 C.F.R. § 3.327(a).

The Veteran testified at the June 2011 hearing that he does not receive any current private treatment for his shoulder. The last VA treatment notes within the claims file were printed in June 2009. While this case is in remand status, the RO/AMC must gather updated VA treatment notes.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Gather VA treatment records dated from June 4, 2009 and associate them with the claims file. Inquire if the Veteran has received any additional private treatment and provide him with the necessary authorizations for the release of any such records. Associate any outstanding private records with the claims file. If any private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2. After completing the above, schedule the Veteran for a VA joints examination at an appropriate location to determine the current severity of his service-connected left shoulder disability. The following considerations will govern the examination:

a. The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination. The examination report must reflect review of pertinent material in the claims folder.

b. After reviewing the claims file and conducting an interview with, and an examination of, the Veteran, the examiner must provide current findings as to the severity of his left shoulder disability. 

c. The examiner must discuss whether there is any weakness or other chronic residual and provide range of motion measurements, to include comment on any additional functional loss due to pain. 

d. The examiner must address whether the Veteran's disability is analogous to ankylosis of the scapulohumeral articulation or to malunion/nonunion/dislocation of the clavicle or scapula. 

e. The examiner must address the effects of the disability on the Veteran's employment.

f. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. 

g. All clinical findings must be reported in detail and correlated to a specific diagnosis. The report prepared must be typed.

3.  Readjudicate the Veteran's claim. If the claim is not granted in full, the Veteran and his counsel must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


